 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHEN EARL SCALLY,                                No. 2:15-CV-2528-MCE-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    THOMAS A. FERRARA, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s renewed motion for the appointment of

19   counsel (Doc. 45).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the court does not at this time find the required exceptional

 8   circumstances. First, at this stage of the proceedings before plaintiff has complied with the

 9   court’s January 17, 2019, order to file a third amended complaint, before any answer has been

10   filed, and before any discovery has been conducted, the court cannot say plaintiff has any

11   particular likelihood of success on the merits of his claims.1 Second, it does not appear at this

12   time plaintiff’s claim of “aggravated sexual abuse” is either factually or legally complex. Third, a

13   review of the file indicates plaintiff has been able to articulate himself sufficiently. Finally,

14   plaintiff does not outline in his motion any other circumstances which the court could reasonably

15   conclude are exceptional and warrant the appointment of counsel.2

16                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s renewed request for the

17   appointment of counsel (Doc. 45) is denied.

18

19   Dated: February 27, 2019
                                                           ____________________________________
20                                                         DENNIS M. COTA
21                                                         UNITED STATES MAGISTRATE JUDGE

22

23

24
            1
                     The deadline for plaintiff to file a third amended complaint has expired and, by
25   separate findings and recommendations issued herewith, the court recommends dismissal of the
     action for lack of prosecution and failure to comply with court rules and orders. See Local Rule
26   110.
             2
                     While plaintiff alleges in his current motion a state court has determined he is
27   incompetent, he does not support this allegation with a copy of the state court’s order. In any
     event, the reasons cited by plaintiff in his motion for appointment of counsel – incarceration and
28   limited access to facilities – are unrelated to plaintiff’s mental health.
                                                           2
